GAIL H. BALDWIN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Baldwin v. CommissionerDocket No. 83665.United States Board of Tax Appeals36 B.T.A. 364; 1937 BTA LEXIS 727; July 22, 1937, Promulgated *727  Dividends on shares irrevocably transferred in trust for the payment of premiums on an insurance policy on the life of the settlor's husband are not taxable to the settlor.  Lucy A. Blumenthal,30 B.T.A. 591">30 B.T.A. 591. Urban E. Wild, Esq., and Ernest R. Cameron, C.P.A., for the petitioner.  Arthur H. Fast. Esq., and Henry L. Young, Esq., for the respondent.  STERNHAGEN *364  OPINION.  STERNHAGEN: The Commissioner determined a deficiency of $46.29 in petitioner's individual income tax for 1933, all of which is the result of including in petitioner's income $8,930.99 which was received by the Gail H. Baldwin Trust as dividends on corporate shares which were held by the trust.  The explanation for the adjustment is stated in the deficiency notice as follows: Dividends received by the Gail H. Baldwin Trust have been consistently held to be taxable to the grantor of the trust.  Therefore, the dividend amounting to $8,930.99 has been eliminated from the taxable income of the trust.  *365  The facts have all been stipulated and need not, therefore, be specially found.  The petitioner on May 7, 1930, took out a $200,000 life*728  insurance policy on the life of her husband, she being the original beneficiary.  On May 27, 1930, she created an irrevocable trust, to which she transferred 400 shares of H. P. Baldwin, Ltd., and to which she assigned the insurance policy, with the duty of the trustee to use the income of the trust to pay the premiums on the policy and give her the excess.  There has been no excess.  There is nothing more than this, and the case falls squarely within . On this point, no appeal was taken in the Blumenthal case, and its holding has not been narrowed in any later decision.  The determination is reversed.  Judgment will be entered for the petitioner.